   Case: 1:14-cv-01437 Document #: 447 Filed: 11/08/19 Page 1 of 2 PageID #:7314




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 GREGORY GREENE, individually and on behalf of all            )
 others similarly situated,                                   )
                                                              )    14 C 1437
                                        Plaintiff,            )
                                                              )    Judge Gary Feinerman
                             vs.                              )
                                                              )
 MARK KARPELES,                                               )
                                                              )
                                        Defendant.            )

                                              ORDER

        The 10/30/2019 order [446] is supplemented to require Defendant Karpeles to make a
good faith effort to secure permission of the Japanese public prosecutor to disclose to Plaintiff
Greene the documents and other materials that Karpeles received from the prosecutor. Karpeles
is directed to include a copy of this order along with his request to the public prosecutor. The
court notes that any documents and other materials produced by Karpeles would be subject to a
protective order, which would protect the privacy of any non-party named therein, and
respectfully requests that the Japanese public prosecutor grant the permission sought by
Karpeles.

                                           STATEMENT

         For the reasons stated on the record at the 10/30/2019 hearing, Doc. 446, the court denied
Plaintiff Greene’s motion to compel insofar as it would have required Defendant Karpeles to
produce documents and other materials that Karpeles received from the Japanese public
prosecutor. The court did so out of respect for Article 281-4 of the Japanese Code of Criminal
Procedure, which provides that a present or former criminal defendant “must not deliver, present
or send by telecommunication lines to others copies and other materials which the public
prosecutor has given [the defendant] the opportunity to inspect or copy for the preparation of the
proceedings of a case charged to the court.” That said, and as Karpeles acknowledges, Doc. 441
at 4, this court “may require [Karpeles] to make a good faith effort to secure permission from the
[Japanese public prosecutor] to make [those documents and other materials] available.”
Restatement (Third) of the Foreign Relations Law of the United States § 442(2)(a).

        Accordingly, the court directs Karpeles to make a good faith effort to secure the Japanese
public prosecutor’s permission to produce to Greene the documents and materials that Karpeles
received from the prosecutor—limited, of course, to the documents and materials responsive to
Greene’s written discovery requests. If the prosecutor gives permission, Karpeles shall designate
as confidential the produced documents and other materials, which will protect the privacy of
any non-party named therein.



                                                 1
   Case: 1:14-cv-01437 Document #: 447 Filed: 11/08/19 Page 2 of 2 PageID #:7314




        This court respectfully requests that the Japanese public prosecutor grant the permission
sought by Karpeles. The documents and other materials are very important to the proper
resolution of this civil case, a putative class action brought by a Mt. Gox customer who alleges
he was harmed by Karpeles’s actions. It is the court’s hope that the prosecutor will grant
permission, given that Karpeles’s criminal trial has concluded, and given that this civil case has
the purpose of determining whether Karpeles is responsible for the harms caused by the
shutdown of the Mt. Gox bitcoin exchange.



November 8, 2019
                                                     United States District Judge




                                                 2
